Citation Nr: 0029675	
Decision Date: 11/13/00    Archive Date: 11/16/00

DOCKET NO.  98-05 788	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for headaches due to an 
undiagnosed illness.  

2.  Entitlement to service connection for a disorder 
manifested by memory loss due to an undiagnosed illness.  

3.  Entitlement to service connection for a cardiovascular 
disorder due to an undiagnosed illness.  

4.  Entitlement to service connection for allergies due to an 
undiagnosed illness.  

5.  Entitlement to service connection for a disorder 
manifested by aching joints due to an undiagnosed illness.  


REPRESENTATION

Appellant represented by:	The American Legion

ATTORNEY FOR THE BOARD

C. S. Freret, Counsel


INTRODUCTION

The appellant had active military service from January 1967 
to December 1968 and from November 1990 to May 1991, when he 
was called to active duty from the Army National Guard and 
served in Southwest Asia during the Persian Gulf War, from 
January 4 to April 19, 1991.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a rating decision by the Department of Veterans 
Affairs (VA) Montgomery, Alabama, Regional Office (RO).  

The issues of entitlement to service connection for a 
cardiovascular disability, allergies, and a disorder 
manifested by aching joints are the subject of a remand that 
follows the Board's decision on the other issues currently on 
appeal.  


FINDINGS OF FACT

1.  The appellant had active military service in Southwest 
Asia during the Persian Gulf War.  

2.  The appellant has been diagnosed with cluster headaches.  

3.  The appellant's cluster headache disorder was not present 
in service, and is not an undiagnosed illness attributable to 
his service in the Persian Gulf.  

4.  There is no competent medical evidence establishing a 
nexus between the appellant's current cluster headache 
disorder and inservice disease or injury.  

5.  There is no competent medical evidence that demonstrates 
the appellant currently has a disorder manifested by memory 
loss.  


CONCLUSIONS OF LAW

1. Service connection for a headache disorder due to an 
undiagnosed illness si denied.  38 U.S.C.A. §§ 1110, 1117, 
(West 1991); 38 C.F.R. §§ 3.303(d), 3.317 (1999).  

2. Service connection for a disorder manifested by memory 
loss due to an undiagnosed illness is denied.  38 U.S.C.A. 
§§ 1110, 1117, (West 1991); 38 C.F.R. §§ 3.303(d), 3.317 
(1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant claims that he developed a headache disorder 
due to an undiagnosed illness and a disorder manifested by 
memory loss due to an undiagnosed illness as a result of 
exposure to chemicals, biological gases, and spent uranium 
while serving is Southwest Asia during the Persian Gulf War.  

Except as provided in paragraph (c) of this section, VA shall 
pay compensation in accordance with chapter 11 of title 38, 
United States Code, to a Persian Gulf veteran who exhibits 
objective indications of chronic disability resulting from an 
illness or combination of illnesses manifested by one or more 
signs or symptoms such as those listed in paragraph (b) of 
this section, provided that such disability became manifest 
either during active military, naval, or air service in the 
Southwest Asia theater of operations during the Persian Gulf 
War, or to a degree of 10 percent or more not later than 
December 31, 2001; and by history, physical examination, and 
laboratory tests cannot be attributed to any known clinical 
diagnosis.  "Objective indications of chronic disability" 
include both "signs," in the medical sense of objective 
evidence perceptible to an examining physician, and other, 
non-medical indicators that are capable of independent 
verification.  Disabilities that have existed for 6 months or 
more and disabilities that exhibit intermittent episodes of 
improvement and worsening over a 6-month period will be 
considered chronic.  The 6-month period of chronicity will be 
measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first became manifest.  A chronic disability 
resulting from an undiagnosed illness referred to in this 
section shall be rated using evaluation criteria from 
38 C.F.R. Part 4 for a disease or injury in which the 
functions affected, anatomical localization, or 
symptomatology are similar.  A disability referred to in this 
section shall be considered service connected for purposes of 
all laws of the United States.  38 C.F.R. § 3.317(a).  

(b) For the purposes of 38 C.F.R. § 3.317 (a)(1), signs or 
symptoms which may be manifestations of undiagnosed illness 
include, but are not limited to the following:  (1) fatigue; 
(2) signs or symptoms involving skin; (3) headache; (4) 
muscle pain; (5) joint pain; (6) neurologic signs or 
symptoms; (7) neuropsychological signs or symptoms; (8) signs 
or symptoms involving the respiratory system (upper or 
lower); (9) sleep disturbances; (10) gastrointestinal signs 
or symptoms; (11) cardiovascular signs or symptoms; (12) 
abnormal weight loss; and (13) menstrual disorders.  
38 C.F.R. § 3.317(b).  

Compensation shall not be paid under 38 C.F.R. § 3.317 if 
there is (1) affirmative evidence that an undiagnosed illness 
was not incurred during active military, naval, or air 
service in the Southwest Asia theater of operations during 
the Persian Gulf War; (2) affirmative evidence that an 
undiagnosed illness was caused by a supervening condition or 
event that occurred between the veteran's most recent 
departure from active duty in the Southwest Asia theater of 
operations during the Persian Gulf War and the onset of the 
illness; (3) or affirmative evidence that the illness is the 
result of the veteran's own willful misconduct or the abuse 
of alcohol or drugs.  38 C.F.R. § 3.317(c).  

For purposes of 38 C.F.R. § 3.317, the term "Persian Gulf 
veteran" means a veteran who served on active military, 
naval, or air service in the Southwest Asia theater of 
operations during the Persian Gulf War, which includes Iraq, 
Kuwait, Saudi Arabia, the neutral zone between Iraq and Saudi 
Arabia, Bahrain, Qatar, the United Arab Emirates, Oman, the 
Gulf of Aden, the Gulf of Oman, the Persian Gulf, the Arabian 
Sea, the Red Sea, and the airspace above these locations.  
38 C.F.R. § 3.317(d).  

At an April 1994 VA neurological examination, the appellant 
complained of headaches and problems with memory loss since 
returning from the Persian Gulf.  The examiner stated that he 
was unable to find any objective evidence of cognitive 
deficits in any field with regards to the complaint of memory 
loss, and he diagnosed the appellant's headaches as a cluster 
headache disorder.  

Since the appellant's headaches  have been associated with a 
diagnosed illness - cluster headaches- it therefore follows 
that the presence of headaches due to an undiagnosed illness 
is not shown.  It must be emphasized that the provisions of 
38 C.F.R. § 3.317, whereby service connection for undiagnosed 
illnesses due to Persian Gulf War service is authorized, 
stipulates that the disabilities for which such benefits are 
sought are limited to those that have not been attributed to 
any known clinical diagnosis by history, physical examination 
or laboratory tests.  38 C.F.R. § 3.317(a).  

The Board also notes that the medical evidence does not 
currently show the presence of memory loss.  Although the 
appellant indicated at an April 1994 VA medical examination 
that his memory problems had existed for some time and 
included retaining material he had read and remembering to do 
things, the medical record does not show objectice 
indications of a current disorder manifested by memory loss.  

As to service connection on a direct basis, it be granted for 
disability resulting from disease or injury incurred in or 
aggravated by military service.  38 U.S.C.A. §§ 1110, 1131.  
Regulations also provide that service connection may be 
established where all the evidence of record, including that 
pertinent to service, demonstrates that the veteran's current 
disability was incurred in service.  38 C.F.R. § 3.303(d).  

The Board has carefully reviewed the evidence of record to 
determine if service connection for a headache disorder and a 
disorder manifested by memory loss on a direct basis may be 
granted.  While medical evidence shows that the appellant is 
diagnosed with cluster headaches, there is no competent 
medical evidence that indicates the appellant currently has a 
disorder that causes memory loss and so that claim fails.  

With regard to a headache disorder, the appellant has failed 
to show the required nexus between his current cluster 
headache disorder and any injury or disease in service.  That 
is, there is no medical evidence establishing a link of the 
cluster headaches to the appellant's active military service.  
See Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992); 
Franko v. Brown, 4 Vet. App. 502, 505 (1993).  

Medical diagnoses involve questions that are beyond the range 
of common knowledge and experience.  Rather, they require the 
special knowledge and experience of a trained medical 
professional.  Although the appellant has presented 
statements regarding his headache disorder and claimed memory 
loss, the record does not show that he is a medical 
professional, with the training and expertise to provide 
clinical findings regarding any etiological relationship of 
his cluster headaches to service, or regarding evidence of a 
disorder manifested by memory loss.  Consequently, his lay 
statements, while credible with regard to his subjective 
complaints and history, are not competent evidence for the 
purpose of showing a nexus between current complaints and 
service.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  

Based upon the foregoing, the Board concludes that his claims 
for service connection for a headache disorder and a disorder 
manifested by memory must be denied.  



ORDER

Service connection is denied for headaches due to an 
undiagnosed illness and a disorder manifested by memory loss 
due to an undiagnosed illness.  



REMAND

The appellant asserts that he has a cardiovascular 
disability, allergies, and aching joints that are 
attributable to an undiagnosed illness that resulted from his 
exposure to chemicals, biological gases, and spent uranium 
during the Persian Gulf War.  He also claims that the pills 
and anthrax shot he received during his Gulf War service were 
a factor in the development of his allergies.  He complains 
of significant problems with nasal allergies.  

The Board notes that clinical findings in May 1991, shortly 
after the appellant's return from active duty in Southwest 
Asia, noted a mid-systolic click indicative of mitral valve 
prolapse and probable sinus tachycardia.  He underwent 
resection of a descending aortic aneurysm with graft 
interposition that was thought to be related to a chest 
injury sustained in a 1970 motor vehicle accident.  

An April 1994 VA joints examination reported a diagnosis of 
joint stiffness, etiology not established.  A September 1994 
VA examination revealed severe nasal obstruction, nasal 
discharge, and frequent sneezing, and a diagnosis of 
respiratory allergy was reported.  The appellant's August 
1968 service separation examination noted a history of hay 
fever, and a March 1987 periodic medical examination for the 
National Guard noted that the appellant was allergic to 
penicillin.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that when the Board believes the medical 
evidence of record is insufficient it may supplement the 
record by ordering a medical examination.  Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).  Therefore, in order to 
obtain additional medical evidence and to insure that the 
appellant receives his due process rights, the Board finds 
that the claims must be remanded for the following actions:  

1.  The RO should schedule the appellant for a 
VA cardiology examination in order to determine 
the nature of all current cardiology disorders.  
The claims folder and a copy of this remand 
must be made available to and reviewed by the 
examiner prior to the examination.  He should 
be requested to identify all current cardiology 
disorders and to express an opinion as to 
whether the appellant's cardiology problems 
preexisted service or whether it is at lest as 
likely as not that he has a cardiology disorder 
that had its origin in service.  The examiner 
should provide complete rationale for all 
conclusions reached.  

2.  The RO should afford the appellant a VA 
medical examination for the purpose of 
determining the nature and etiology of any 
diseases related to his complaints of joint 
pain and allergies.  After a thorough review of 
the evidence associated with the claims file 
and this remand, the examiner is requested to 
diagnose any disorders attributable to the 
appellant's complaints.  The examiner should 
indicate the extent to which the appellant's 
complaints are corroborated by objective 
evidence, either obtained during examination or 
documented in treatment records, of an ongoing 
pathology.  The examiner is requested to 
indicate specifically whether the appellant 
suffers from any chronic disability which 
cannot be attributed to a diagnosed disorder.  
For each identified disorder, the examiner is 
requested to indicate whether it is at least as 
likely as not that the disorder had its onset 
in service,  The examiner should provide 
complete rationale all conclusions reached.  

3.  The appellant should be advised of the 
provisions set forth at 38 C.F.R. § 3.655(b) 
regarding failure to report for scheduled VA 
examinations.  

4.  The RO should review the claims folder and 
ensure that all of the development action has 
been conducted and completed in full.  The 
Court has held that, if the requested 
examination does not include adequate responses 
to the specific opinions requested, the report 
must be returned for corrective action.  
38 C.F.R. § 4.2 ("if the [examination] report 
does not contain sufficient detail, it is 
incumbent upon the rating board to return the 
report as inadequate for evaluation purposes  
Ardison v. Brown, 6 Vet. App. 405, 407 (1994).  

The Board expresses its appreciation in advance to the RO for 
its assistance in developing the requested evidence and 
trusts that this development will be attended to in an 
expeditious manner as mandated by the Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 1998) 
(Historical and Statutory Notes) and VBA's Adjudication 
Procedure Manual, M21-1, Part IV.  

After the above requested actions have been completed, the RO 
should review the appellant's claims.  If the benefits sought 
on appeal remain denied, a supplemental statement of the case 
should be furnished to the appellant and his representative, 
and they should be afforded the appropriate period of time to 
respond.  Thereafter, the case should be returned to the 
Board for further appellate consideration.  The appellant has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The purpose of this REMAND is to obtain addition medical 
evidence and to ensure that the appellant receives his due 
process rights.  No opinion, either legal or factual, is 
intimated by this REMAND as to the merits of the appellant's 
claims.  The appellant is not required to undertake any 
additional action until he receives further notification from 
VA.  



		
	M. W. GREENSTREET
	Veterans Law Judge
	Board of Veterans' Appeals



 
- 2 -


- 1 -


